Case: 16-10292      Document: 00513652105         Page: 1    Date Filed: 08/25/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 16-10292                                  FILED
                                  Summary Calendar                          August 25, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
SABEENA MISHRA,

              Plaintiff - Appellant

v.

BANK OF AMERICA,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:14-CV-1521


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM:*
       This employment discrimination appeal follows cross-motions for
summary judgment in which Sabeena Mishra’s motion was denied, while Bank
of America’s motion was granted. The district court also denied Mishra’s
motions to strike and for additional discovery, and dismissed her claims with
prejudice.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10292   Document: 00513652105       Page: 2   Date Filed: 08/25/2016



                               No. 16-10292
     This Court has considered this appeal on the basis of the briefs and
pertinent portions of the record. Having done so, the judgment is affirmed,
essentially for the reasons stated in the magistrate judge’s report and
recommendation, adopted by the district court.
AFFIRMED.




                                     2